PER CURIAM.
Defendant contends that the written judgment and sentences for forgery and uttering forged instruments fail to reflect the trial court’s intention that the sentences on all twenty-four counts of the information run concurrently and do not indicate the amount of restitution he was ordered to pay. At the sentencing hearing the trial judge stated, “[Wjith respect to all counts, place the defendant in the Department of Corrections for a period of 30 months.... Request a restitution order be prepared for restitution to Capital City Second National Bank, $976.77.”
The sentencing sheets for counts 19-24 do not reflect that the sentences are to run concurrent with the sentences for counts 1-18. Section 921.16(1), Florida Statutes (1985), provides that, when a defendant is convicted of two or more offenses charged in the same information, he “shall serve the sentences of imprisonment concurrently unless the court directs that two or more of the sentences be served consecutively.” Since the judgment does not state otherwise, defendant’s sentences on the twenty-four counts of this information are, by law, to be served concurrently.
We remand, however, for the purpose of having the judgment corrected to set forth the amount of restitution to be paid. At the same time, the judgment should make clear that the sentences are to run concurrently.
REMANDED.
THOMPSON, ZEHMER and BARFIELD, JJ., concur.